On behalf of the Government and the people of the Sudan, it gives me pleasure to express my sincere wishes that the deliberations of the General Assembly during this session will be successful, and to congratulate you, Mr. President, on your election to lead the Assembly at its seventy-fourth session, along with the other members of the Bureau. I would also like to express my appreciation for the efficiency and experience shown by Ambassador Maria Fernanda Espinosa Garces of Ecuador during her presidency of the seventy-third session.
The great people of the Sudan have revolted in order to rebuild and restore our country’s values of human coexistence and social cohesion, as well as to end three hateful decades of repression and oppression, discrimination and infighting. They have sought to open a new chapter in their history written in their blood and sacrifice. For more than three months, starting in December of last year, unarmed men and women of the Sudan confronted one of the cruellest terrorist regimes in history with unparalleled courage. They had no weapons apart from their desire to uphold their peaceful revolution, their unity and their determination to advance towards the future.
The flame of the revolution continues to burn as a guarantee of the achievement of its goals. While the great French Revolution in the eighteenth century adopted liberty, equality and fraternity as its slogan when it sought to liberate the people, the revolution of the Sudanese people in the twenty-first century adopted the slogan of freedom, peace and justice, thereby reviving the principles of that great revolution in order to free the Sudanese people from the shackles of oppression and indignity. The goal is to enable them to build their homeland and contribute, along with other nations, to the advent of a prosperous world that can accommodate us all, a world that befits the human race and the human conscience everywhere.
We are confident that what made our revolution victorious is the direct support of the international community, as represented by the Security Council, the General Assembly, the African Union, the Intergovernmental Authority on Development, the League of Arab States, the Organization of Islamic Cooperation, the European Union and the troika of the United States of America, the United Kingdom and Norway, as well as our brothers in Ethiopia, Egypt, South Sudan, Chad, Eritrea, the Kingdom of Saudi Arabia, the United Arab Emirates, Kuwait and Qatar. I would like to thank them all. We also thank all our friends and partners that have been supporting us.
I stand before the Assembly today representing the will of my dignified people, whom I am proud to see marching resolutely towards the future as a friend and partner on equal footing with all peace-loving nations. After three decades, the people of the Sudan are seeking to begin a new phase by reaching out to all our neighbours and to all the countries of the world, guided by the principles of humanity and our own wisdom. We are determined to implement the principles of international law and human rights law along with the efforts of the judiciary in order to eliminate discrimination, exploitation, injustice and inequality. We are also committed to effective participation in establishing and promoting the relevant instruments and conventions. We commit ourselves as well to all diplomatic and international norms of good-neighbourliness and respect for the fundamental principles of friendship and cooperation among nations, namely, respect for the sovereignty and independence of other States as well as non-interference in their internal affairs. We remain principally committed to effectively maintaining international peace and security. We in the revolution’s transitional Government believe that relations among nations must be based on mutual and common interests, as well as positive cooperation, for the good of the people. Our world, with its resources and its wealth, is large enough for all of us to live in prosperity and peace.
With our glorious revolution, the Sudan seeks to put an end to a dark era of regional and international isolation that led to the Sudanese Government inheriting a long list of international sanctions and penalties, most prominent of which is the inclusion of the Sudan on the list of State sponsors of terrorism. Let me say it to the Council loud and clear: the Sudanese people have never been a sponsor or a supporter of terrorism. It was the regime that our people revolted against and toppled. Those sanctions have caused tremendous suffering to the people of the Sudan. We in the transitional Government call on the United States of America to remove the Sudan’s name from the list of State sponsors of terrorism and to stop punishing the people of the Sudan for the crimes committed by the very regime that harmed them, of whose evils we have rid the world. We hope that our just request will be urgently met so that we can accelerate the reconstruction and development process in the Sudan in order to eliminate the effects of the three decades spent under the former regime.
We fully understand the daunting challenges facing our country, foremost among which is the need to end the war and to achieve a just, comprehensive and lasting peace. To that end, we are well aware that we must achieve comprehensive justice by addressing the root causes that led to the war in the first place, including economic marginalization and cultural, ethnic and religious discrimination. Moreover, we need to restore social cohesion and promote peaceful coexistence, as well as a culture of peace and tolerance among all the constituents of the Sudanese population. We are determined to build a State based on the rule of law, citizenship and balanced development, one that can safeguard the rights of the Sudanese people and their interests both in their country and around the world. We also stress the need to address the situation of internally displaced persons and refugees while compensating them for the war damages incurred. Improving the standard of living and ensuring a better and dignified life, especially in the regions affected, will be a priority for achieving peace in the Sudan. Managing the ethnic, cultural, religious and linguistic diversity of the Sudanese people as a source of strength and national pride rather than of strife and division will bolster the pillars of lasting peace and provide the environment necessary for the development, interaction and prosperity of Sudanese cultures.
During the transitional period, the Sudanese Government will seek to ensure that the Sudan makes great strides on the path to achieving the Sustainable Development Goals by 2030. We support the theme of the current session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, and have launched a comprehensive national development plan based on promoting economic governance, combating corruption and committing to transparency and integrity, as well as judicious planning in terms of natural resources in order to ensure self-sufficiency, better exchanges and smart partnerships with the countries of the region and the world. We are also committed to supporting health and education services while providing drinking water as well as other social services. These are not merely services and obligations towards our people; they are also an investment in their future and that of their children and youth.
Addressing those challenges requires support from the international community, especially in the upcoming short-term period. In this context, we refer to the accumulating foreign debt of the Sudanese State, exacerbated by the policies of the former regime, which overlooked its international commitments and mismanaged its financial dealings with both local and various international parties. This is an urgent issue that must be addressed at the international level, taking into account the current living conditions in the country, which require the State to continue providing the necessary social services and meeting basic needs. The civilian Sudanese Government that resulted from the glorious Sudanese revolution, in which all male and female Sudanese participated, will leave no one behind and will ensure that, despite all the challenges, everyone can benefit from the development process launched by the revolution.
I would like to pay tribute to the women and men of the Sudan, especially the kandaka women, who have shown unparalleled courage in their active participation in the Sudanese revolution. I want to announce from this rostrum that during the transitional period the Government is committed to eliminating all forms of institutional and social discrimination against women. We have already begun taking practical measures to do that. Today two of the 11 members of the Sovereign Council are women, one of them a Coptic Christian from a small community. We are very proud that for the first time in our modern history we have a woman Foreign Minister.
Young men and women, who make up a majority of the Sudanese people, were the most affected by the Sudan’s overall collapse during the past three dark decades. They were left to die in death boats on unregulated migration routes in their quest for ways of salvation and forced to participate in civil wars. It is time to end that situation forever. The young men and women of the Sudan brought about this revolution and they will create their own future according to their own desires, and the State will be there to help them.
In conclusion, I want to reiterate that we are committed to achieving the goals of our revolution and translating our legitimate aspirations into solid reality so that in the coming years the Sudan can regain the status that it naturally deserves, one befitting our peoples’ civilizations and glorious history. With an open mind, we call on the international community and all States Members of the United Nations to join us in building a new world of prosperity, peace and love among the peoples of the world, in line with the slogan of our glorious revolution — freedom, peace and justice.
